Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
December 11, 2008







 
Petition
for Writ of Mandamus Dismissed and Memorandum Opinion filed December 11, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-01087-CR
 
IN RE DEVIAN CHARLES BURKS, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On
November 26, 2008, relator, Devian Charles Burks, filed a petition for writ of
mandamus in this Court.  See Tex. Gov=t Code Ann '22.221 (Vernon 2004); see also
Tex. R. App. P. 52.1.  In his petition, relator requests that we compel the
district clerk to forward his notice of appeal to the appropriate court of
appeals and to prepare the record from his trial for free.  However, the notice
of appeal of relator=s underlying conviction for assault was filed in this court
on July 13, 2007; the reporter=s record was filed on July 16, 2007; and the clerk=s record was filed on August 24,
2007.  Therefore, this part of relator=s requested relief is moot.  




Relator
further complains that his conviction for assault is void because his attorney
at trial allegedly rendered ineffective assistance of counsel.  Relator seeks
post-conviction habeas relief.  Although courts of appeals have jurisdiction
over criminal matters, only the Texas Court of Criminal Appeals has
jurisdiction over matters related to final post-conviction felony proceedings. 
Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App.
1991) (orig. proceeding).  This includes requests for habeas relief based on
assertions of void convictions.  See In re Walid, No. 08-04-00345-CR,
2004 WL 3017293, at *1 (Tex. App.CEl Paso Dec. 16, 2004, orig.
proceeding) (not designated for publication) (holding court of appeals did not
have authority to compel trial court to set aside judgment of conviction, which
relator asserted was void). 
Because
we do not have jurisdiction over the requested relief, the petition for writ of
mandamus is ordered dismissed. 
 
PER CURIAM
 
Petition Dismissed and Memorandum
Opinion filed December 11, 2008.
Panel consists of Justices Anderson,
Frost, and Sullivan.